DETAILED ACTION
	This action is responsive to the following communication: the response filed 10/7/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 2, 7, 8, and 20 are cancelled; 24 is added; 1, 3-6, 9-19, and 21-24 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/19/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0388312 ‒hereinafter Park) in view of Tanaka et al. (US 2011/0220987 ‒hereinafter Tanaka), and further in view of Lee et al. (US 2012/0003800 ‒hereinafter Lee).

Regarding claim 1, Park discloses a program method of a non-volatile memory device (fig. 5), the non-volatile memory device including a peripheral circuit region (fig. 1: 120) and a memory cell region (fig. 1: 110), the memory cell region including a cell substrate (para 0026), a cell string (fig. 4: MS11), and the cell string (fig. 4: MS11) in which a plurality of memory cells (fig. 4, 6: MC) are stacked in a direction (i.e. a Z direction; para 0065) perpendicular to a cell substrate (para 0026), the method comprising:
performing a first program phase (fig. 5: S530) including programming a first memory cell (fig. 6: MCn) among the plurality of memory cells (fig. 6: MC), the first memory cell (fig. 6: MCn) being connected to a first word line (fig. 6: WLn) among a plurality of word lines (fig. 6: WL to WLn(+1/-1)) of the cell string, the first program phase (fig. 5: S530) including applying a first pass voltage (fig. 6: Vnpass) from the peripheral circuit region (fig. 1: 120) to other word lines among the plurality of word lines above (fig. 6: i.e. WL closest to DSL) or below (fig. 6: i.e. WL closest to SSL) the first word line (fig. 6: WLn) with respect to the substrate (para 0026); and
performing a second program phase (annotated fig. 5, 6: after verification of the first program phase S540, another word line such as WLn-1 may be selected for programming, entering a second program phase from S560 to S510; para 0064) including programming a (annotated fig. 6: memory cell MCn-1 in the first program phase, coupled to selected word line WLn-1 for programming in the second program phase, essentially becomes a selected memory cell MCn for the second program phase, annotated as MCn2) among the plurality of memory cells (fig. 6: MC) after the first memory cell is completely programmed (fig. 5: the first memory cell MCn of the first program phase passing program verification S540,P), the second memory cell (annotated fig. 6: MCn2) being connected to a second word line (annotated fig. 6: word line WLn-1 in the first program phase, that is selected for programming in the second program phase, essentially becomes a selected word line WLn for the second program phase, annotated as WLn2) among the plurality of word lines closer to the cell substrate (annotated fig. 6: word lines below the second word line WLn2 are considered closer to the substrate) than the first word line (annotated fig. 6: WLn of the first program phase, shown as WLn+1 in the second program phase), the second program phase including applying a second pass voltage (annotated fig. 6: Vpass1 in the second program phase) from the peripheral circuit region (fig. 1: 120) to a first word line group (annotated fig. 6: i.e. a group comprising WLn-1 of the second program phase) among the plurality of word lines below the second word line (annotated fig. 6: below WLn2) with respect to the substrate and applying a third pass voltage (annotated fig. 6: Vpass2 in the second program phase) from the peripheral circuit region (fig. 1: 120) to a second word line group (annotated fig. 6: i.e. a group comprising WLn+1 of the second program phase) among the plurality of word lines above the second word line (annotated fig. 6: above WLn2) with respect to the cell substrate, the second pass voltage being lower than the third pass voltage (para 0070).

    PNG
    media_image1.png
    537
    743
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    993
    947
    media_image2.png
    Greyscale



Park does not expressly disclose memory cell region vertically connected to the peripheral circuit region, the peripheral circuit region including at least one first metal pad, the memory cell region including at least one second metal pad directly connected with the at least one first metal pad, respectively, and a surface of a substrate, wherein the first word line is 
Tanaka discloses memory cell region (fig. 2A-2C: memory cell region from bit lines BL to back gate BG) vertically (i.e. a Z direction; fig. 3) connected to the peripheral circuit region (fig. 2A-2C: peripheral circuit region from layer 65 to layer 11), the peripheral circuit region including at least one first metal pad (fig. 2A-2C: metal layer 65 patterned into a metal pad; para 0026), the memory cell region including at least one second metal pad (fig. 2A-2C: 66) directly connected (i.e. directly connecting with or without presence of intervening elements) with the at least one first metal pad (fig. 2A-2C: 65), respectively, and a surface of a cell substrate (fig. 2A-2C: one of a top or a bottom surface of cell substrate 11).
Vertical three dimensional memory devices stacked above a substrate comprising peripheral circuits are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Tanaka for the purpose of controlling accessing schemes to the memory with the aforementioned structural arrangement which improves the overall geometry of the device (para 0017 of Tanaka), as is consistent with known practices in the prior art.
	Lee discloses wherein the first word line (fig. 2: any of a word line WL2-WL3) is further from the cell substrate (fig. 2: 100) than a reference word line (fig. 2: dummy word line DWL) among the plurality of word lines (fig. 2: WL0-WL3), and the second word line (fig. 2: any of a word line WL0-WL1) is closer to the cell substrate (fig. 2: 100) than the reference word line (fig. 4: dummy word line DWL).
(para 0075 of Lee). 

	Regarding claim 9, Park, as modified, does not expressly disclose the method, wherein a channel hole of the first memory cell is larger than a channel hole of the second memory cell.
	Lee discloses wherein a channel hole of the first memory cell is larger than a channel hole of the second memory cell (fig. 2: i.e. a channel of first memory cell may be located in an upper channel hole region that is larger than a lower channel hole region of second memory cell).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is further modifiable as taught by Lin for the purpose of realizing a three-dimensional memory device that improves the overall geometry of the device by reducing channel non-uniformity (para 0075 of Lee). 

	Regarding claim 24, Park, as modified, does not expressly disclose the method, wherein the peripheral circuit region includes a peri substrate different from the cell substrate.
	Tanaka discloses wherein the peripheral circuit region includes a peri substrate  (fig. 2A-2C: layer BG) different from the cell substrate  (fig. 2A-2C: 11).
	Vertical three dimensional memory devices stacked above a substrate comprising peripheral circuits are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Tanaka for the purpose of controlling accessing schemes to the memory with the aforementioned structural arrangement which improves the overall geometry of the device (para 0017 of Tanaka), as is consistent with known practices in the prior art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0388312 ‒hereinafter Park) in view of Tanaka et al. (US 2011/0220987 ‒hereinafter Tanaka), in view of Lee et al. (US 2012/0003800 ‒hereinafter Lee), and further in view of Chang et al. (US 2011/0286274 ‒hereinafter Chang).

Regarding claim 4, Park, as modified, does not expressly disclose the method, further comprising:
	sensing a driving temperature of the non-volatile memory device; and adjusting the second pass voltage or the third pass voltage depending on the driving temperature.
	Chang discloses sensing a driving temperature (fig. 1: via temperature sensor 150) of the non-volatile memory device; and adjusting the second pass voltage or the third pass voltage depending on the driving temperature (para 0073-0074).
(para 0121 of Chang).

Allowable Subject Matter
Claim(s) 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 21 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely perform a recovery phase after a program verify operation, the recovery phase including applying a recovery voltage to a selected word line among the plurality of word lines and unselected word lines among the plurality of word lines, and the recovery phase including applying a precharge voltage to a common source line of the cell string.
The allowable claims are supported in at least fig. 8 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 3 and 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 3, the prior art fails to teach or suggest the claimed limitations, namely wherein the second program phase includes applying a fourth pass voltage from the peripheral circuit region to a third word line group among the plurality of word lines above the second word line group with respect to the cell substrate, the fourth pass voltage being higher than the second pass voltage and lower than the third pass voltage.
With respect to dependent claim 5, the prior art fails to teach or suggest the claimed limitations, namely wherein the adjusting increases the third pass voltage based on a first offset in response to the driving temperature being higher than a reference temperature.
With respect to dependent claim 6, the prior art fails to teach or suggest the claimed limitations, namely wherein the adjusting decreases the second pass voltage based on a second offset in response to the driving temperature being higher than a reference temperature.
The allowable claims are supported in at least fig. 11 of the instant application.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______